Citation Nr: 1736516	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD) from June 3, 2010, to July 21, 2015, and in excess of 50 percent thereafter.

2. Entitlement to total disability due to individual unemployability based on service-connected disabilities on an extra-schedular basis under 38 C.F.R. § 4.16(b) (2016). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded an increased rating of 30 percent, but no higher, for MDD, effective June 3, 2010.  

In September 2015, the RO increased the disability rating to 50 percent for MDD, effective July 21, 2015, creating a staged rating as indicated on the title page.  The Veteran did not indicate satisfaction with the grant of this rating, and the issue therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

The Veteran has alleged an inability to retain employment due, in part, to his service-connected MDD.  See, e.g., the VA Form 21-8940 dated November 2015 and November 2016 Hearing.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans' Claim (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) denied entitlement to a TDIU.  However, regardless of the adjudication of the formal TDIU claim, the issue of entitlement to a TDIU is part and parcel of the claim for an increased rating for MDD that is before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issue of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From June 3, 2010, the symptoms and overall impairment from his MDD have more nearly approximated occupational and social impairment with reduced reliability and productivity, but have not more nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but not higher, for MDD, from June 3, 2010, to July 21, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).

2. The criteria for a rating in excess of 50 percent for MDD, from July 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claim in a June 2010 letter.  

VA's duty to assist the Veteran in the development of his claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records. 

VA provided adequate medical examinations and opinions for the Veteran's claim adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2010, August 2013, and July 2015, the Veteran was afforded VA examinations for his psychiatric disorder.  As indicated by the discussion below, these examination reports include responsive medical opinions and clinical findings and are therefore adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently rated as 30 percent disabling from June 3, 2010, to July 21, 2015, and as 50 percent disabling from July 21, 2015, under 38 C.F.R. § 4.130, DC 9434. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in February 2014, the Board will not consider them in this decision.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA treatment records in 2010 reflect that the Veteran was divorced, childless and lived with his sister and mother.  The Veteran reported that he had been sleeping and eating well.  He denied any acute depression, anxiety, or psychosis.  He denied suicidal or homicidal ideation, intention or plan; auditory or visual hallucinations; delusions; or mania symptoms.  His appearance, grooming, and hygiene were adequate; he was appropriately dressed; he had good eye contact; and he was cooperative.  He showed no retardation, tics, or abnormal involuntary movements.  His speech was spontaneous with adequate volume and production, his mood was euthymic, his affect constricted, and his thought process coherent.  He had no auditory or visual hallucinations, and no illusions or delusions.  He was alert and oriented, and his insight and judgment were good.  He had a diagnosis of recurrent severe MDD with psychotic features, and was assigned a GAF score of 60.

An August 2010 VA examination report indicates that the Veteran had moderately severe sad moods every day since he was discharge from service, with episodes of irritability and anger two to three times per week.  He was clean and casually dressed, restless and tense, and his speech was rapid but clear.  He was cooperative, attentive, his affect was constricted, his mood anxious and depressed, and he was easily distracted.  He was unable to do the serial sevens and spell a word forward and backward.  He was oriented and alert, his thought content had an overabundance of ideas and circumstantiality, and he was preoccupied with one or two topics.  He experienced sleeping impairment, and he felt ill-humored and tired the next day.  He did not have any hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal ideation, or episodes of violence.  His impulse control was good, his remote memory was normal, but his immediate memory was mildly impaired.  He had a diagnosis of recurrent moderate to severe MDD with anxiety, controlled by continuous medication, and with a GAF score of 60.

VA treatment records from 2010 to 2013 document that the Veteran was unemployed, divorced, childless, and lived with his mother and sister.  The Veteran experienced stressors due to his mother's and sister's illnesses and economic difficulties.  He occasionally had anxiety and low mood.  He complained of memory difficulties, and his psychiatrist noted he had difficulties with orientation and recent memory.  He had a friend who was supportive and he attended the Veteran Center, which he found to be helpful.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, and mania symptoms.  His grooming and hygiene were adequate, he had good eye contact, he was cooperative, he had no psychomotor retardation or abnormal involuntary movements, his speech was spontaneous with adequate volume and production, his affect was appropriate, and he was worried.  His thought process was coherent, goal directed, relevant, and with no racing thoughts.  He was alert, his insight was good, and his judgment was fair.  He had a diagnosis of recurrent severe MDD with psychotic features and generalized anxiety disorder.  He was assigned GAF scores of 50, 55, and 60.

An August 2013 VA examination report reflects a diagnosis of MDD.  The Veteran still lived with his mother and sister, and currently exhibited symptoms of depressed mood.  The examiner noted that the Veteran was coherent, logical, and relevant during the interview; and that he had not experienced a significant decrease in functionality, been hospitalized, or had a psychological crisis since his last examination.  There had been no changes in medication or hospitalization in the past year.  The examiner assigned a GAF score of 60, which was compatible with a mild to moderate condition. 

VA treatment records in 2014 and 2015 document that the Veteran was unemployed, divorced, childless, and lived with his mother and sister.  The Veteran experienced stressors due to his mother's and sister's illnesses and economic difficulties.  He occasionally had anxiety and low mood.  He continued to complain of memory problems.  He had a friend who was supportive and he attended the Veteran Center, which he found to be helpful.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, and mania symptoms.  His grooming and hygiene were adequate, he had good eye contact, he was cooperative, he had no psychomotor retardation or abnormal involuntary movements, his speech was spontaneous, his affect was appropriate, and he was worried.  His thought process was coherent, goal directed, and relevant.  He was alert, his insight was good, and his judgment was fair.  He had a diagnosis of recurrent severe MDD with psychotic features and generalized anxiety disorder.  He was assigned a GAF score of 50.

A July 2015 VA examination report reflects a diagnosis of MDD with occupational and social impairment due to mild or transient symptoms.  The Veteran reported that he lived with his sister, whom he described as very supportive.  He also stated that he had no significant interpersonal relationships, and that he was divorced and childless.  The Veteran stated that he had been very active in his church activities.  He reported that his mother had passed away four months ago, that he had been feeling sad, and had had problems sleeping.  He endorsed low motivation since a long time ago.  The examiner noted that he was well nourished, had adequate hygiene, was cooperative, and had good eye contact.  He was alert, oriented, and aware.  There was no evidence of psychomotor abnormalities, his speech was clear with appropriate volume, his mood was mildly depressed, and his affect was appropriate to his mood.  The examiner found that he was in full contact with reality; and that there was no evidence of hallucinations, suicidal or homicidal ideations, or delusions.  He presented some recent memory difficulties but otherwise his cognitive functions were good; but his insight and judgment were superficial.  He exhibited symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

A January 2016 VA examination report indicates a diagnosis of recurrent moderate MDD and unspecified neurocognitive disorder.  The examiner noted that while these were distinct diagnoses, depressive disorders were risk factors for neurocognitive disorders and could precipitate and/or exacerbate them.  Further, the examiner noted that some symptoms could overlap.  The Veteran reported that he was divorced, childless, and lived with his sister with whom he had a good relationship.  His current symptoms were depressed mood, mild memory loss, flattened affect, and disturbances of motivation and mood.  The Veteran was alert, coherent, and oriented.  He denied suicidal and homicidal ideations, hallucinations, and delusions.  His insight and judgment were good, his mood depressed, and his affect congruent with his mood.  

Upon review of the evidence of record, the Board finds that a disability rating of 50 percent, but no higher, from June 3, 2010, is warranted.

From June 3, 2010, the evidence shows that the Veteran experienced mild memory impairment in August 2010, November 2013, May 2015, July 2015, and January 2016.  Further, he exhibited symptoms of depressed mood; anxiety; sleep impairment; and flattened, constricted, or depressed affect.  While the August 2010 and August 2013 VA examiners did not find that he had difficulty establishing and maintaining effective work and social relationships, the evidence shows that the Veteran only related to his family and that he had one friend.  In addition, the Board notes that the Veteran's diagnosis has remained constant from June 2010, with a diagnosis of moderate to severe MDD with psychotic features and generalized anxiety disorder.  These findings reflect that the symptoms and overall impairment caused by the Veteran's MDD more nearly approximates the criteria for a 50 percent rating.  

The symptoms and overall impairment did not, however, more nearly approximate the criteria for a rating of 70 percent or higher.  As stated above, the Veteran got along well with his sister, had one friend, and was engaged with his church.  He also denied panic attacks, and suicidal or homicidal ideations.  Further, the VA examiners noted that the Veteran had normal thought process and impulse control, good personal hygiene, was oriented to time and place, and had normal speech.  In addition, the VA examiners and VA psychiatrists found that the Veteran's MDD was stable.  However, an examiner's characterization of the level of disability is not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present"); VA Adjudication Procedures Manual, M21-1, Part III, Subpart iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The above evidence reflects that while the symptoms and overall impairment approximated the criteria for a 50 percent rating, the Veteran did not have the required "sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio, 713 F.3d at 118.

Notably, the assigned GAF scores of 50, 55, and 60 are consistent with a 50 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), and scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores ranging between 50 and 60, during which time he endorsed chronic sleep impairment, depression, and memory loss.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants a rating of 50 percent, but no higher.  

As such, a disability rating of 50 percent, but not higher, from June 3, 2010, is warranted.  38 C.F.R. § 4.130, DC 9434.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that the rating criteria specifically contemplate the Veteran's disabilities.  Here, the Veteran's psychiatric disorder is fully contemplated in the rating criteria.  The Veteran claims to experience depression, memory loss, difficulty in establishing and maintaining effective relationships, and sleep impairment, which are all explicitly considered in the rating schedule.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  As the criteria contemplate the Veteran's symptoms, consideration of whether there is marked interference with employment or frequent hospitalization is not required.

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.

For the foregoing reasons, a rating of 50 percent, but no higher, for MDD, from June 3, 2010 to July 21, 2015, is warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to a rating of 50 percent, but not higher, for MDD, from June 3, 2010, to July 21, 2015, is granted.

Entitlement to a rating in excess of 50 percent for MDD, from July 21, 2015, is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for a TDIU.

The Board notes that the Veteran is only service-connected for his MDD, currently rated as 50 percent disabling.  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  As such, the Veteran does not meet the schedular criteria for entitlement to a TDIU.

However, the collective evidence of record reflects that the Veteran has been unemployed for more than 20 years and suggests that his service-connected disability may prevent him from securing or following a substantially gainful occupation.  Specifically, the January 2016 VA examiner, in addition to MDD, diagnosed the Veteran with a cognitive disorder (characterized as unspecified neurocognitive disorder) and attributed symptoms relating to memory impairment to such disorder.  Further, the VA examiner opined that, while the Veteran's MDD was not so severe as to preclude him from obtaining and maintaining gainful employment, the unspecified neurocognitive disorder, which was not service-connected, resulted in mild memory problems and could limit his ability to engage in gainful employment.  The VA examiner also stated that depressive disorders were risk factors for neurocognitive disorders and could precipitate and/or exacerbate them; and that some symptoms could overlap.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In addition, the Veteran's VA psychiatrist, who has been his attending psychiatrist since 2008, submitted a letter stating that the Veteran could not work due to his MDD, and that he also suffered from multiple conditions that might affect his ability to work. 

The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the matter for additional development, to include referral of the claim to the appropriate first line authority-the Director of Compensation-for a determination as to the Veteran's entitlement to an extra-schedular TDIU from June 3, 2010, the date the Veteran filed his claim for increased rating for MDD. 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Submit to the Director of Compensation the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to his service-connected disability.

2.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


